DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 7 March 2022.

Response to Amendment
Claims 1-3, 5, 7-8, and 10 have been amended. Claims 1-11 are pending. In the previous action (Non-Final Rejection filed on 3 January 2022), claims 1-11 were indicated as containing allowable subject matter.
In response to the amendments to the specification, the objections thereto are withdrawn. In response to the amendments to the claims, the objections thereto, as well as the rejection of claims 1-6 and 8 under 35 USC 112(b), are withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-11. The concept of a PSA separation-purification system integrated with a water gas shift reaction process, the system comprising:
a water gas shift reaction unit performing a water gas shift reaction to discharge a reaction effluent;
a condenser separating and eliminating moisture contained in the reaction effluent;
a PSA unit having at least one adsorption-desorption column in which an adsorption process and a desorption processes are alternately performed to separate the reaction effluent from which the moisture has been eliminated into hydrogen and carbon dioxide; and
a refrigerant supply unit supplying a refrigerant to the condenser and the PSA unit,
wherein the PSA unit comprises a heat medium path in the at least one adsorption-desorption column, so that the supplied refrigerant from the refrigerant supply unit passes through the heat medium path for the-adsorption heat exchange to eliminate adsorption heat in the adsorption process, and the reaction effluent of the water gas shift reaction unit passes through the heat medium path for desorption heat exchange to provide desorption heat to the PSA unit in desorption process (claim 1) is considered to define patentable subject matter over the prior art.
In addition, the concept of PSA separation-purification process integrated with a water gas shift reaction process, the process comprising:
(a) a water gas shift reaction step of supplying carbon-monoxide containing gas and steam to a water gas shift reaction unit, and discharging a reaction effluent produced through a water gas shift reaction of the supplied carbon-monoxide containing gas and steam;
(b) a condensation step of supplying the reaction effluent to a condenser, and separating and eliminating moisture contained in the supplied reaction effluent;
(c) a PSA step of supplying the reaction effluent from which the moisture is eliminated to a PSA unit having at least one adsorption-desorption column where an adsorption process and a desorption process are alternately performed, and separating the supplied reaction effluent from which the moisture has been eliminated into hydrogen and carbon dioxide; and
(d) a refrigerant supply step of supplying a refrigerant to the PSA unit and/or the condenser of the condensation step,
wherein step (c) provides desorption heat to the PSA unit by causing the reaction effluent of step (a) to pass through a heat medium path formed in the at least one adsorption-desorption column for desorption heat exchange during the desorption process of the PSA unit, and eliminates adsorption heat of the PSA unit by causing the refrigerant of step (d) to pass through the heat medium path formed in the at least one adsorption-desorption column for adsorption heat exchange during the adsorption process (claim 7) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Hershkowitz et al. (US 2008/0314245 A1), which discloses thermal wave process that combines with a pressure swing process ([0100]) in which a synthesis gas that has been subjected to a water-gas shift reaction is separated ([0072], last four lines), and wherein cooling fluid from a refrigeration cycle ([0073]) is used to cool a contactor or adsorber during adsorption ([0047], [0050]) while another contactor is heated during regeneration ([0050]), the regeneration or desorption following the adsorption (claim 1) (i.e., a water gas shift reaction step; a PSA step and a PSA unit where adsorption/desorption processes are alternately performed; a refrigerant supply step of supplying a refrigerant to the PSA unit; eliminating adsorption heat with the refrigerant). The providing of a condensation step to eliminate moisture would have been prima facie obvious in view of Gittleman et al. (US 7,276,095 B2), which discloses a heat exchanger 56 that acts as a condenser to condense water (Fig. 2; col. 5, lines 37-44) in a reformate gas flow from a water-gas shift reactor 48 (col. 5, lines 1-3, 30), the heat exchanger being upstream of a PSA device 12 (col. 4, lines 26-28; col. 5, line 23). Hershkowitz teaches that waste process heat can be used to regenerate a contactor ([0083]). However, neither Hershkowitz nor Gittleman suggest providing desorption heat to a PSA device by passing a reaction effluent of a water-gas shift reactor through a heat medium path for heat exchange with the PSA device.
Halder et al. (US 2013/0047842 A1) discloses a device (Fig. 3) with sorbent surfaces that may adsorb a target gas from a water gas shift mixture ([0034]), wherein discrete channels are provided heat is liberated or absorbed by the exothermic and endothermic processes ([0033]) of adsorption and desorption, respectively ([0005]). However, Halder also does not suggest the providing of desorption heat by passing a reaction effluent of a water-gas shift reactor through a heat medium path a PSA device.
Grover (US 2013/0011326 A1) discloses a water gas shift reactor 6 (Fig. 1; [0039], line 9) that may supply heat to a sorbent bed 14.3 ([0039]) that treats a water gas shift reaction effluent ([0019]) to purge the sorbent ([0032]). However, the sorbent bed does not operate via a PSA method ([0030]: the sorbent bed desorbs via the injection of high pressure superheated steam, rather than through depressurization, as would be expected in PSA), and the heat is supplied by means of a heat transfer media such as a molten carbonate salt mixture ([0039], last four lines) to heat high pressure steam (claim 11), and no suggestion is made to provide the water gas shift reaction effluent directly to a heat medium path in a PSA column.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772